DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, 7, 8, 10-13, 18, 19, 21, 22 and 26 of U.S. Patent No. 10,232,129. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and patent claims require a needle assembly comprising a cannula, a luer connector, a hub having an inner bore that comprises a proximal retention section, a stepped/intermediate section, and a cannula retention section. Claims 1 and 14 of the examined application differ from claims 14 and 26 of the reference patent in requiring a stepped section and the stepped section being smaller in diameter than the proximal retention section. However, claims 14 and 26 of the reference patent recite an intermediate section located between the proximal .
It is clear that all of the elements of claims 1-20 of the application are to be found in claims 4, 5, 7, 8, 10-13, 18, 19, 21, 22 and 26 of the reference patent. The difference between the examined claims and the patent claims lies in the fact that the patent claims include more elements and is thus, more specific. Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, it is not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2 and 8-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Caizza (US 2004/0220532).


a cannula (21); and 
a hub (31) having an inner bore (33; internal cavity of hub 31), the inner bore comprising a proximal retention section (Fig. 9; proximal retention section extends from proximal end near 37 down to section seen in annotated Fig. 9 below), a stepped section (Fig. 9 below), and a cannula retention section (Fig. 9 below), the proximal retention section being mateable with a syringe (Fig. 9) [0030 – hub 31 may include radial projections 37 for engaging…a syringe barrel], the stepped section being smaller in diameter than the proximal retention section (Fig. 9) and being disposed intermediate the proximal retention section and the cannula retention section (Fig. 9; the stepped section is located between the proximal retention section and the cannula retention section; therefore, the stepped section is considered to be intermediate the proximal retention section and the cannula retention section), the inner bore having a stepped section surface (Fig. 9 below; surface of stepped section) wherealong the inner bore decreases in diameter to a proximal end of a cannula retention surface of the cannula retention section (Fig. 9 below; the stepped section surface decreases in diameter until the proximal end of the cannula retention surface, where the diameter of the stepped section surface increases), the inner bore not increasing in diameter from the proximal retention section to a distal end of the cannula retention section (Fig. 6), the cannula retention section having a constant diameter, the cannula retention surface being mated against an outer surface of the cannula to secure the cannula within the cannula 
[AltContent: textbox (Proximal end of cannula retention surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cannula retention section )][AltContent: arrow][AltContent: textbox (Cannula retention surface)][AltContent: arrow][AltContent: textbox (Proximal retention section )][AltContent: textbox (Stepped section )][AltContent: arrow]
    PNG
    media_image1.png
    39
    75
    media_image1.png
    Greyscale


Regarding claim 2, Caizza discloses wherein the hub comprises an inside surface of the proximal retention section comprising a tapered wall (Fig. 6) and a step (annotated Fig. 9 below) extending normal to the wall (Fig. 9), the step being configured to be spaced apart from a distal-most surface of a tapered syringe cone (Fig. 9) [0006 – there is a need for a needle hub which improves the strength of connection with syringe tip or other device having a standard tapered luer tip; therefore, the hub in contact with the syringe is correspondingly tapered] of a syringe in a distal direction when the hub 
[AltContent: arrow][AltContent: textbox (step)]
    PNG
    media_image1.png
    39
    75
    media_image1.png
    Greyscale


Regarding claim 8, Caizza discloses wherein the cannula retention surface extends normal to the stepped section surface (Fig. 9).
Regarding claim 9, Caizza discloses wherein the cannula retention surface extends continuously with the stepped section surface (Fig. 9; no break in the hub from the stepped section surface to the cannula retention surface).
Regarding claim 10, Caizza discloses wherein the outer surface of the cannula is mated against the cannula retention surface from the proximal end of the cannula retention surface (annotated Fig. 9 in claim 1) to the distal end of the hub (Fig. 9).

Regarding claim 12, Caizza discloses wherein the hub (31) further comprises a luer connector (37). 
Regarding claim 13, Caizza discloses an injection device (Fig. 9) for facilitating delivery of a dermal filler [0001 – fluid transfer device such as a syringe; therefore, device is capable of delivering a dermal filler], the device comprising the needle assembly of claim 1 (see claim 1) and a syringe (151) having (i) a body with a piston disposed therein [0002] and (ii) an open distal end portion (Fig. 9; portion near 151), the hub of the needle assembly engageable with the open distal end portion of the syringe (Fig. 9; radial projections 37 of needle hub 31 engage with portion 160 of syringe).  
Regarding claim 14, Caizza discloses a needle assembly (20) for an injection device for facilitating delivery of a dermal filler [0001 – fluid transfer device such as a syringe; therefore, device is capable of delivering a dermal filler], the assembly consisting essentially of: 
a cannula (21); and 
a hub (31) having an inner bore (33; internal cavity of hub 31), the inner bore comprising a proximal retention section (Fig. 9; proximal retention section extends from proximal end near 37 down to section seen in annotated Fig. 9 below), a stepped section (Fig. 9 below), and a cannula retention section (Fig. 9 below), the stepped section being smaller in diameter than the proximal retention section (Fig. 9) and being disposed intermediate the proximal retention section and the cannula retention section 
wherein the proximal retention section, when coupled with a distal end portion of a syringe (Fig. 9), reduces dead space within the inner bore for preventing detachment of the hub from the syringe during an injection procedure (syringe and hub are capable of being used with a dermal filler and contains the claimed structure; therefore, it would prevent detachment of the hub). 
[AltContent: textbox (Proximal end of cannula retention surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cannula retention section )][AltContent: arrow][AltContent: textbox (Cannula retention surface)][AltContent: arrow][AltContent: textbox (Proximal retention section )][AltContent: textbox (Stepped section )][AltContent: arrow]
    PNG
    media_image1.png
    39
    75
    media_image1.png
    Greyscale

Regarding claim 15, Caizza discloses wherein the cannula retention surface extends normal to the stepped section surface (Fig. 9).
Regarding claim 16, Caizza discloses wherein the cannula retention surface extends continuously with the stepped section surface (Fig. 9; no break in the hub from the stepped section surface to the cannula retention surface).
Regarding claim 17, Caizza discloses wherein the outer surface of the cannula is mated against the cannula retention surface from the proximal end of the cannula retention surface (annotated Fig. 9 in claim 1) to the distal end of the hub (Fig. 9).
Regarding claim 18, Caizza discloses wherein the stepped section has a constant diameter (Fig. 9; a constant diameter is present at any section of the stepped section).

Regarding claim 20, Caizza discloses wherein the hub comprises an inside surface of the proximal retention section comprising a tapered wall (Fig. 6) and a step (annotated Fig. 9 below) extending normal to the wall (Fig. 9), the step being configured to be spaced apart from a distal-most surface of a tapered syringe cone (Fig. 9) [0006 – there is a need for a needle hub which improves the strength of connection with syringe tip or other device having a standard tapered luer tip; therefore, the hub in contact with the syringe is correspondingly tapered] of a syringe in a distal direction when the hub and the tapered syringe cone are maximally seated (Fig. 9) thereby reducing dead space within the proximal retention section for preventing detachment of the hub from the tapered syringe cone during injection of a dermal filler contained in a body of the syringe (syringe and hub are capable of being used with a dermal filler and contains the claimed structure; therefore, it would prevent detachment of the hub).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caizza in view of Johnson, et al. (US 2002/0010433), hereinafter Johnson.
Regarding claim 3, Caizza discloses the assembly of claim 1, but fails to disclose wherein the hub comprises external threads for coupling with a syringe.
However, Johnson teaches a syringe that connects to a needle hub (24) that has threads (Fig. 1F; 32) located on an external surface of the hub. 
Since both Caizza and Johnson teach syringes with needles that connect using needle hubs, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the radial projection of Caizza with the external threads as .

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caizza in view of Johnson and further in view of DeSantis, et al. (USPN 5,817,033), hereinafter DeSantis.
Regarding claim 4, Caizza in view of Johnson discloses the assembly of claim 3, but fails to disclose wherein the external threads comprise double lead screw threads.
However, DeSantis teaches a needle biopsy device that attaches using a double lead screw mount (col. 6, lines 28-34).
Given the teachings of DeSantis, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the external threads of the needle hub of Caizza in view of Johnson with a double lead screw mount, since doing so would effectively achieve the desired rotational operation of the cannula (col. 6, lines 28-34).
Regarding claim 5, Caizza in view of Johnson discloses the assembly of claim 3, but fails to disclose wherein the external threads comprise single circumference double lead screw threads.
However, DeSantis teaches a needle biopsy device that attaches using a double lead screw mount (col. 6, lines 28-34).
Given the teachings of DeSantis, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the injection device of Caizza in view of Johnson with a single circumference double lead screw mount, since doing so .

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caizza in view of Azar (US 2009/0088703).
Regarding claim 6 and 7, Caizza discloses the assembly of claim 1, but fails to disclose wherein the cannula has a gauge of greater than about 25 G.
However, Azar teaches a hypodermic needle being 32 G to allow a viscous fluid to flow properly [0032].
Given the teachings of Azar, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cannula of Caizza to have a larger gauge of greater than about 25 G, since doing so would effectively enable viscous fluids to flow properly when being injected.
Regarding claim 7, Caizza discloses the assembly of claim 1, but fails to disclose wherein the cannula has a gauge between 21 G and 32 G.
However, Azar teaches a hypodermic needle being 32 G to allow a viscous fluid to flow properly [0032].
Given the teachings of Azar, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cannula of Caizza to have a larger gauge between 21 G and 32 G, since doing so would effectively enable viscous fluids to flow properly when being injected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662. The examiner can normally be reached Monday, Tuesday and Thursday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783